Citation Nr: 1521118	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-31 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the Seattle, Washington RO.

In March 2014, the Veteran testified at a Decision Review Officer hearing at the RO in Seattle, Washington.  A transcript of that proceeding is of record.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS). Additionally, a review of the Virtual VA electronic case management system reveals additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran was likely exposed to herbicides during his military service.

2.  The Veteran's diagnosed diabetes mellitus, type II, is presumed to have been caused by his herbicide exposure in service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Because the Board is granting the Veteran's claim in full, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).

III.  Service Connection

The Veteran asserts that he is entitled to service connection for diabetes mellitus because he served in the inland waters of Vietnam.

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA laws and regulations additionally provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f).  38 C.F.R. § 3.307(a)(6)(iii).  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Here, the Veteran has been diagnosed with diabetes.  See, e.g., July 2009 VA Agent Orange Protocol Examination Note (reflecting an assessment of insulin dependent diabetes); April 2011 VA Ophthalmology Progress Note (reflecting an active problem of "Diabetes Mellitus Type II").  

His primary argument, then, is that he is entitled to service connection for his diagnosed diabetes because he served on the inland waters of Vietnam and is therefore presumed to have been exposed to Agent Orange while there.

As noted, under VA law, "Service in the Republic of Vietnam" requires that a service member must have set foot on the landmass of Vietnam, or been present on a smaller "brown water" vessel navigating its inland waterways.  See Haas, 525 F.3d at 1193, 1197 (upholding VA's interpretation of the applicable regulations as requiring that a Veteran must actually have been present on the landmass ("foot-on-land") or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure).  Service in offshore waters, in high-altitude airspace above Vietnam, and service in other locations does not constitute service in Vietnam, unless the conditions of such service involved duty or visitation on the landmass or inland waterways of Vietnam.  VAOPGCPREC 27-97 (July 1997) (holding that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam is not qualifying service in Vietnam); VAOPGCPREC 7-93 (August 1993) (noting a distinction between larger ocean-going vessels, referred to as "blue water," and smaller "brown water" vessels that patrolled near shore or along rivers); see also 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).  However, service in the "the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam" is sufficient to establish the presumption of herbicide exposure.  See Training Letter (TL) 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era (Sept. 9, 2010) (providing that, when evaluating deck log information, adjudicators should examine statements such as "maneuvering at various speeds into..." and references to such locations as "Cua Viet River," "Saigon River," "Mekong River Delta," and "Ganh Rai Bay" or "Rung Sat Special Zone," keeping in mind that anchoring in one of these locations is not the same as anchoring in an open deep-water port; rather, "these are inland waterways and the presumption of exposure applies to any anchorage associated with them").  See also VA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C, 10k (providing that when a Veteran claims exposure to herbicides during service aboard a Navy ship that operated on the offshore waters of Vietnam, exposure to Agent Orange should be presumed if the ship operated temporarily on Vietnam inland waterways).  

In the instant case, the Veteran served aboard the U.S.S. Brister, a destroyer escort that operated in the coastal waters off the shore of Vietnam in February through May, 1968.  See August 2010 Defense Personnel Records Information System (DPRIS) Response; July 2010 National Archives and Records Administration (NARA) Response; Service Personnel Records (reflecting that the Veteran reported for service aboard the U.S.S. Brister on February 27, 1968 and was transferred from that assignment in September 1968).  Deck logs from the U.S.S Brister reflect that the ship entered into and anchored in Qui Nhon Bay on multiple occasions in February 1968.  See U.S.S. Brister Deck Logs (reflecting that the ship entered Qui Nhon Harbor on February 9, 12, and 22, 1968).  And VA has specifically determined that ships entering Qui Nhon Bay had the requisite "brown water" service to avail those serving on them the presumption of herbicide exposure under 38 CFR § 3.307(a)(6)(iii).  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21
/rating/VENavyShip.htm (updated December 2014) (finding that a number of ships "operat[ed] temporarily on Vietnam's inland waterways" as a result of entering Qui Nhon Bay).  See also Veterans Benefits Administration Compensation and Pension Training Letter 10-06 (Sept. 9, 2010).  

Here, although the exact dates of entry in Qui Nhon Bay as reflected in the deck logs currently associated with the record occurred prior to the Veteran's assignment aboard the U.S.S. Brister, the Veteran has competently maintained that he was present in the inland waterways of South Vietnam while serving onboard the U.S.S. Brister, including in Qui Nhon Bay.  See, e.g., March 2014 DRO Hearing Testimony.  See, too, April 2010 Statement in Support of Claim; April 2012 Statement in Support of Claim; January 2014 Statement of Accredited Representative.  As this information is related to a matter that the Veteran actually observed and is within the realm of his personal knowledge, it is competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board further finds his assertions in this regard to be credible, as they are consistent with the evidence of record and with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  See also Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); see, too, Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  Furthermore, there is no evidence of record that contradicts the Veteran's statements or otherwise shows that he was never present in the inland waterways of South Vietnam while on board the U.S.S. Brister.

Accordingly, because the evidence is at least in equipoise concerning whether his ship operated temporarily in Vietnam inland waterways, the Veteran is deemed to have "served in the Republic of Vietnam" as that term is used in VA laws and regulations.  The Veteran is therefore presumed to have been exposed to Agent Orange.  38 U.S.C.A. §§ 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii).  


As such, he is entitled to service connection for diabetes mellitus, type II, on a presumptive basis under 38 C.F.R. § 3.309(e).  Accordingly, the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, is granted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


